Order entered November 23, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01376-CV

                             IN RE BRET DAVID FOREMAN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-51023-2014

                                          ORDER
                         Before Justices Francis, Myers, and Schenck

       Based on the Court’s opinion of this date, we DENY relator Bret David Foreman’s

petition for writ of habeas corpus. We GRANT the motion for withdrawal of counsel filed by

relator’s attorney, Vale Krenik. We ORDER relator to bear the costs of this original proceeding.




                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE